Citation Nr: 1746510	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  15-14 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for breast cancer.   


REPRESENTATION

Appellant represented by:	James L. McElfresh II, Agent


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to February 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The current appeal was previously at the Board in March 2017, when other issues were decided by the Board and the issue of service connection for breast cancer was remanded to the RO for further action.  

In October 2017 the Veteran contacted the RO and reported that, with respect to another issue not currently under the Board's jurisdiction, she intended to submit additional evidence.  As there is no indication that such evidence is relevant to the claim addressed in this decision, and given that this case has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c), the Board will proceed with adjudication.


FINDING OF FACT

The Veteran's breast cancer was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.   It was not caused or aggravated by her service-connected benign brain tumor.  


CONCLUSION OF LAW

The criteria for service connection for breast cancer are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  A malignant tumor is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service connection is in effect for benign brain tumor (recurrent meningioma).   

Service treatment records do not mention breast cancer, and on service examinations, including the service examination just prior to service discharge, in about January 1989, the Veteran denied having or having had relevant problems, and her breasts were normal on clinical evaluation.  

On VA examination in June 2016, to evaluate the Veteran for breast cancer, it was noted that the Veteran underwent a routine screening mammogram in September 2011 that identified a suspicious mass in the subareolar region of her left breast.  A biopsy demonstrated invasive breast ductal carcinoma, and one axillary lymph node showed metastatic adenocarcinoma.  Following mastectomies (the right one was prophylactic), she had scar tissue with keloid formation. 

The VA examiner in June 2016 examined the Veteran and reviewed her claims folder and records in CPRS, and opined that the Veteran's breast cancer was less likely than not proximately due to or aggravated by her service-connected brain tumor.  The examiner noted that the Veteran's invasive breast ductal carcinoma, status post bilateral mastectomy, is not histologically or pathologically related to, or aggravated by, the Veteran's brain tumor (meningioma, status post resection with recurrence).  The examiner rationalized that her brain meningiomas were benign and were not consistent with cancer/malignancy.  Her breast cancer is not a metastasis (a spread) of her brain tumor, but represents a completely different type of pathology.  The examiner cited medical reference material for these propositions.  

The Board remanded the claim to the RO in March 2017, in part because the VA examiner in June 2016 did not opine as to whether the Veteran's breast cancer was related to service, to include environmental exposures therein.  The Board noted that the Veteran had claimed in January 2016 that in service lead poisoning caused her breast cancer.  In April 2017, the Veteran provided evidence of in-service cleanser exposure.   

In June 2017, a VA examiner rendered a VA medical opinion.  The examiner reviewed the information in the Veteran's claims folder and noted that service treatment records showed no masses in her breasts and that she denied having breast tumors and had normal breast evaluations, including on service examination shortly prior to discharge, in about January 1989.  The examiner stated that there was no information seen which relayed any suggestive signs or symptoms related to the Veteran having breast cancer while on active duty.  Information from various private medical records relayed the diagnosis of the Veteran's breast cancer.  A September 2011 VA general surgery note recorded that the Veteran had the relevant risk factors of her age of 49 at detection of her breast cancer, an extensive family history of cancer and breast cancer, and her being on birth control pills in the past.  Her mother, maternal grandmother, and a cousin on her father's side each had breast cancer.  It was noted that Dr. Moench opined in August 2014 that the Veteran's breast cancer was due to environmental exposures while she was in service.  (A descriptive rationale was not given by Dr. Moench for that opinion.)  However, Dr. Moench also presented contradictory information that no one person's tumor can be definitely attributed to any specific exposure.  The Veteran's June 2012 comments about her exposures to various chemical agents associated with her military duties (she submitted reports concerning lead based paint, asbestos, and cleanser) were also considered.  The examiner also noted that the Veteran's brain meningioma was diagnosed in 1996.  

The examiner opined that it is less likely than not that the Veteran's breast cancer is the result of a disease or injury in service.  The examiner reviewed literature concerning the etiology of breast cancer, noting that having a first-degree relative (mother, sister, or daughter) with breast cancer almost doubles a woman's risk.  Having 2 first-degree relatives increases her risk about 3-fold.  Factors with an unclear effect on breast cancer included chemicals in the environment.  Research at this time does not show a clear link between breast cancer risk and exposure to these substances, according to a medical source which was cited.  Another medical source which was cited indicates that there are no agents with sufficient evidence in humans that can be classified as carcinogenic to the human breast.  So far the literature is not clear about the specific clinical and pathological features of breast cancer possibly related to occupation.  

An exact correlation between asbestos exposure and breast cancer is uncertain.  It had been hard to evaluate lead's ability to cause cancer, in part because it is found in so many places and in many different forms.  More research is needed to better define the possible link between lead exposure and a number of cancers.  In a large study, there was no overall association between occupational exposure to solvents and invasive breast cancer.  

The examiner noted that evidence brought forth by the Veteran and referenced by certain medical providers contends that the environmental exposure to various chemicals during the Veteran's active duty resulted in the development of her later breast cancer.  However, the actual review of the medical literature does not demonstrate that at best there is a suggestion or link between such exposures in service rather than actual direct causation.  The information from several medical organizations has not stated that asbestos, lead exposure, and cleanser products are established carcinogens for breast cancer.  While exposures are suspected in the development of cancer, it has not been definitely proven at this time.  Hence, while a private medical provider had opined that the Veteran's breast cancer was due to occupational exposures she encountered in service, the actual medical literature does not concur with that assessment.  Moreover, that private provider did not consider or discuss the traditional risk factors that the Veteran had, of her advanced age, prior birth control use, and her strong family history of breast cancer.  The examiner indicated that there was no other information or indications that the Veteran was exposed to other avenues while on active duty which could have led to the development of breast cancer.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's breast cancer.  The preponderance of the evidence shows that it was not manifest in service, that it was not manifested to a degree of 10 percent within 1 year of separation; that there was not continuity of symptomatology since service; and that it is not related to any incident of service.  Her service examinations were normal, her breast cancer was not shown until many years after service, and the VA examiner in 2017 indicated that there was no sign of breast cancer in service.  The examiner considered the claimed service environmental exposures to lead, asbestos, and cleansers as well as the medical opinion tending to support a nexus, and found that the Veteran's breast cancer is less likely than not related to service, including environmental exposures, and fully explained his reasoning.  The reasons included, with citation to medical literature and research, that factors with an unclear effect on breast cancer included chemicals in the environment.  A cited medical source indicates that there are no agents with sufficient evidence in humans that can be classified as carcinogenic to the human breast.  Also, the Veteran's advanced age and strong family history of breast cancer were important to consider and are things that the VA examiner in 2017 noted that Dr. Moench did not consider.  

The opinion of Dr. Moench is less probative and persuasive as Dr. Moench did not address risk factors mentioned in the VA opinions (the Veteran's age and family history of breast cancer) and was phrased in more speculative language, i.e., "[w]hile no one can be sure of that connection, it is estimated by the World Health Organization that 80-90% of cancer is environmentally caused."  Further, Dr. Moench's opinion seemed to primarily address her brain tumor and stated that her "brain meningioma, and/or her breast cancer are likely the result of the exposure she had while serving in the military."  The use of "or" in this statement suggests that there may or may not be a relationship between breast cancer and service.  Finally, unlike the 2017 VA opinion provider, Dr. Moench did not cite to specific medical literature to support his conclusions.  Accordingly, Dr. Moench's opinion is found to be less probative.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

On the matter of secondary service connection, the preponderance of the evidence indicates that the Veteran's service-connected brain meningioma disability did not cause or aggravate the Veteran's breast cancer, which was an invasive breast ductal carcinoma.  The VA examiner in June 2016 opined that it did not, and cited reasons for that opinion; notably, that the Veteran's brain tumor was a meningioma whereas the Veteran's breast cancer was a carcinoma, and they are not histologically or pathologically related.  Instead, the brain meningiomas were benign and not consistent with cancer.  The Veteran's breast cancer was not a metastasis of her brain tumor, but instead represents a completely different type of pathology.  

While the Veteran and her representative may feel that her breast cancer had its onset in service, is related to service experiences including environmental exposures, or was caused or aggravated by her service-connected benign brain meningioma disability, their opinions as to its causation are not competent, as they are laypersons and medical training is needed to opine on these complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In May 2017, the Veteran's representative submitted evidence concerning the incidence of breast cancer metastasizing to the brain.  This is not relevant to the claim for service connection for breast cancer, and no evidence of record shows that she has had breast cancer metastasize to her brain.  The evidence shows that she had benign meningiomas in her brain.  

The preponderance of the evidence is against the benefits sought and so there is no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board would like to thank the Veteran for her numerous years of active service (for which she received commendation), wishes her good health, and regrets that a favorable decision cannot be made.  


ORDER

Service connection for breast cancer is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


